
	

113 S480 IS: NICS Reporting Improvement Act of 2013
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 480
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Graham (for himself,
			 Mr. Begich, Mr.
			 Flake, Mr. Pryor, and
			 Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the effectiveness of the National Instant
		  Criminal Background Check System by clarifying reporting requirements related
		  to adjudications of mental incompetency, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the NICS Reporting Improvement Act of
			 2013.
		2.Definitions relating
			 to mental health
			(a)Title 18
			 definitionsChapter 44 of
			 title 18, United States Code, is amended—
				(1)in section
			 921(a), by adding at the end the following:
					
						(36)(A)Subject to subparagraph
				(B), the term has been adjudicated mentally incompetent or has been
				committed to a psychiatric hospital, with respect to a person—
								(i)means the person is the subject of an
				order or finding by a judicial officer, court, board, commission, or other
				adjudicative body—
									(I)that was issued after a
				hearing—
										(aa)of which the person received actual
				notice; and
										(bb)at which the person had an opportunity
				to participate with counsel; and
										(II)that found that the person, as a
				result of marked subnormal intelligence, mental impairment, or mental
				illness—
										(aa)was an imminent danger to himself or to
				others;
										(bb)was guilty but mentally ill in a
				criminal case;
										(cc)was not guilty in a criminal case by
				reason of insanity or mental disease or defect;
										(dd)was incompetent to stand trial in a
				criminal case;
										(ee)was not guilty only by reason of lack of
				mental responsibility under section 850a of title 10 (article 50a of the
				Uniform Code of Military Justice);
										(ff)required involuntary inpatient treatment
				by a psychiatric hospital;
										(gg)required involuntary outpatient
				treatment by a psychiatric hospital based on a finding that the person is an
				imminent danger to himself or to others; or
										(hh)required involuntary commitment to a
				psychiatric hospital for any reason, including drug use; and
										(ii)does not include—
									(I)a person who is in a psychiatric
				hospital for observation; or
									(II)a voluntary admission to a
				psychiatric hospital.
									(B)In this paragraph, the term
				order or finding does not include—
								(i)an order or finding that—
									(I)has expired or has been set aside
				or expunged; or
									(II)requires treatment, supervision,
				or monitoring of a person, from which treatment, supervision, or monitoring the
				person has been fully released or discharged;
									(ii)an order or finding that is no longer
				applicable because a judicial officer, court, board, commission, or other
				adjudicative body has found that the person who is the subject of the order or
				finding—
									(I)does not present a danger to
				himself or to others;
									(II)has been restored to sanity or
				cured of mental disease or defect;
									(III)has been restored to competency;
				or
									(IV)no longer requires involuntary
				inpatient or outpatient treatment by, or involuntary commitment to, a
				psychiatric hospital; or
									(iii)an order or finding with respect to
				which the person who is subject to the order or finding has been found to be
				rehabilitated or has been granted relief from disabilities through any
				procedure available under the law of the jurisdiction in which the order or
				finding was issued.
								(37)The term psychiatric
				hospital includes a mental health facility, a mental hospital, a
				sanitarium, a psychiatric facility, and any other facility that provides
				diagnoses by licensed professionals of mental retardation or mental illness,
				including a psychiatric ward in a general
				hospital.
						;
				and
				(2)in section
			 922—
					(A)in subsection
			 (d)(4)—
						(i)by
			 striking as a mental defective and inserting mentally
			 incompetent; and
						(ii)by
			 striking any mental institution and inserting a
			 psychiatric hospital; and
						(B)in subsection
			 (g)(4)—
						(i)by
			 striking as a mental defective or who has and inserting
			 mentally incompetent or has; and
						(ii)by
			 striking mental institution and inserting psychiatric
			 hospital.
						(b)Technical and
			 conforming amendmentThe NICS Improvement Amendments Act of 2007
			 (18 U.S.C. 922 note) is amended—
				(1)by striking
			 as a mental defective each place that term appears and inserting
			 mentally incompetent;
				(2)by striking
			 mental institution each place that term appears and inserting
			 psychiatric hospital; and
				(3)in section
			 102(c)(3)—
					(A)in the paragraph
			 heading, by striking as a
			 mental defective or committed to a mental institution
			 and inserting mentally
			 incompetent or committed to a psychiatric hospital;
			 and
					(B)by striking
			 mental institutions and inserting psychiatric
			 hospitals.
					
